DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 December 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Chinese Patent Document CN 208538935 U by Sun et al (Sun).
Regarding claim 1, Sun discloses a battery powered accessory for mounting to a gun, comprising: a base portion structured to be mounted to the gun; a battery powered accessory; and a battery receiver structured to contain a battery for the battery powered accessory, the battery receiver having a closed position in which the battery receiver is contained within the base portion, and the battery receiver having an open position in which the battery receiver is at least partially separated from the base portion; and a manually operated release button that, when pressed, causes the battery receiver to be released from the closed position (See Figures, all aspects clearly illustrated).
Regarding claim 2, Sun further discloses in which the battery receiver includes a retainer pin assembly (18, See Figures, clearly illustrated).
Regarding claim 5, Sun further discloses in which, in the closed position, the retainer pin mechanically interferes with an edge or lip of the base portion (See Figures, clearly illustrated and understood).
Regarding claim 6, Sun further discloses in which the mechanical interference prevents the battery receiver from separating from the base portion (Understood that elements 18 would interact with elements 25 & 26 to prevent separation).
Regarding claim 7, Sun further discloses in which a distal end of the release button is structured to contact the retainer pin (See Figures, clearly illustrated).
Regarding claim 8, Sun further discloses in which pressure applied to the release button causes the retaining pin to translate past the edge or lip of the base portion and eliminate the mechanical interference between the retainer pin and the base portion (Understood).
Regarding claim 9, Sun further discloses in which the lip of the base portion has an angled or beveled surface (See Figures, clearly illustrated).
Regarding claim 10, Sun discloses a battery powered reflex sight for mounting to a gun, comprising: a base portion structured to be mounted to the gun; a reflecting surface coupled to the base portion; a battery powered target emitter structured to generate a target light and project the target light on the reflecting surface; and a battery tray structured to contain a battery for the reflex sight, the battery tray having a closed position in which the battery tray is contained within the base portion, and the battery tray having an open position in which the battery tray is at least partially separated from the base portion; and a manually operated release button that, when pressed, causes the battery tray to be released from the closed position (See Figures, all aspects clearly illustrated).
Regarding claim 11, Sun further discloses in which the battery tray includes a retainer pin assembly (18, See Figures, clearly illustrated).
Regarding claim 14, Sun further discloses in which, in the closed position, the retainer pin mechanically interferes with an edge or lip of the base portion (See Figures, clearly illustrated and understood).
Regarding claim 15, Sun further discloses in which the mechanical interference prevents the battery tray from separating from the base portion (Understood that elements 18 would interact with elements 25 & 26 to prevent separation).
Regarding claim 16, Sun further discloses in which a distal end of the release button is structured to contact the retainer pin (See Figures, clearly illustrated).
Regarding claim 17, Sun further discloses in which pressure applied to the release button causes the retaining pin to translate past the edge or lip of the base portion and eliminate the mechanical interference between the retainer pin and the edge or lip of the base portion (Understood).
Regarding claim 18, Sun further discloses in which the lipped portion of the base portion has an angled or beveled surface (See Figures, clearly illustrated).
Allowable Subject Matter
Claim(s) 3-4 and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641